UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForJanuary20, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: 20 January 2015 Amec Foster Wheeler plc (the "Company") Notification of interests of person discharging managerial responsibility (PDMR) Pursuant to our obligations under Disclosure Rule 3.1.4 (R), we hereby advise you that we have been notified of an exercise of options that occurred today, in connection with options that vested on 8 April 2014 (as notified at that time) under the Amec Performance Share Plan. PDMR Number of options exercised Number of shares sold to meet tax liability (and fees) on exercise Sale share price Number of shares retained John Pearson 812p Following the above exercise, John Pearson has an interest in 41,839 ordinary shares, which represents 0.01 per cent of the voting rights of the company. He also has an interest in 169,486 nil cost options awarded under the Performance Share Plan and 2,367 options awarded under the Savings Related Share Option Scheme. Kim Hand Senior Assistant Company Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:20January2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
